PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PARISEAU, David
Application No. 16/443,508
Filed: 17 Jun 2019
For: MULTIPLE PARTICLE SENSORS IN A PARTICLE COUNTER
Docket No. 130674-00603 (PATENT)
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed July 16, 2021, which is properly treated as a petition under 37 CFR 1.78(c), to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently filed ADS.  This is also a decision on the petition to expedite under 37 CFR 1.182, filed July 16, 2021.

The petition under 37 CFR 1.182 is GRANTED.
	
The petition under 37 CFR 1.78(c) is GRANTED.

Petition under 37 CFR 1.182:

With the instant petition under 37 CFR 1.182, Applicant has requested expedited consideration, and paid the $210 petition fee.  In view thereof, the petition is granted.

Petition under 37 CFR 1.78:

A petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR §§1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


With the instant petition, petitioner has paid the $1050 petition fee, made the proper statement of unintentional delay, and submitted the reference to the prior provisional applications in a 

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of       37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application 
on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt is enclosed.
 
Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

This application is being forwarded to Group Art Unit 2877 to await Applicant’s reply to the non-final Office action mailed March 25, 2021.
 

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enc:  corrected Filing Receipt